      Case 1:19-cv-00779-SHS-RWL Document 27
                                          26 Filed 08/10/20 Page 1 of 1




                                                                               8/10/2020
August 10, 2020
                                           Plaintiffs' request for a 45-day extension of time within which to file
VIA ECF                            an amended complaint is granted. The Settlement Conference
The Honorable Robert W. Lehrburger currently set for August 19, 2020 at 9:30 a.m. is rescheduled to
United States District Court       October 14, 2020 at 9:30 a.m.
Southern District of New York
40 Foley Square                                                   8/10/2020
New York, NY 10007


               Re: M.W. et al., v. New York City Department of Education, et al.,
                   1:19-cv-00779 (SHS) (RWL)
Dear Magistrate Judge Lehrburger:

I represent the Plaintiffs in the above-referenced action.

I write with the consent of Counsel for Defendants to request an extension of the deadline by which
to file an Amended Complaint set by Part 7 of the Civil Case Management Plan & Scheduling
Order so-ordered by the Court June 2, 2020. Dkt. No. 22. With respect to the additional time to
file an amended complaint, the Parties are actively engaged in settlement negotiations and that
remains their main focus. If the case as pled is able to settle in near future, Plaintiffs will not need
to amend the Complaint. Plaintiffs respectfully request a 45-day extension of time within which
to file an amended complaint, from August 10, 2020 until September 25, 2020.

This letter also seeks, on behalf of the Plaintiffs and with my consent, a further adjournment of the
settlement conference currently scheduled for August 19, 2020 at 9:30 a.m. set by the Court’s July
14, 2020 Order. Dkt. No. 24. Plaintiffs respectfully request an adjournment of the settlement
conference until the week of October 12, 2020, or anytime thereafter, at the Court’s convenience.
This is the second such request for an adjournment of the settlement conference.

Thank you very much for Your Honor’s consideration of this submission.


                                                                 Sincerely,

                                                                 ______________________________

                                                                 Matthew C. McCann
                                                                 Counsel for the Plaintiffs
Cc:    Annette M. Lalic, Esq.
       Counsel for the Defendants


1115 BROADWAY, 12TH FL.                                                 42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                                NEW YORK, NY 10010
                                    WWW.SPECIALEDLAWYER.COM
